Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 1/05/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-20.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, 11-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US # 20190326320) in view of Lu (US # 20170062454).

Regarding Claim 1, Choi teaches a vertical memory device (see Fig. 1 and corresponding text), comprising: 
gate electrodes (GP) formed on a substrate (WE) and spaced apart from each other in a first direction (I-direction) substantially perpendicular to an upper surface of the substrate (shown), the gate electrodes comprising a first gate electrode (uppermost) and a second gate electrode (second uppermost) that is interposed between the first gate electrode and the substrate; 
a channel (PP) extending through the gate electrodes in the first direction (shown); 
a charge storage structure (ML) disposed on an outer sidewall of each of the channels, the charge storage structure comprising a tunnel insulation pattern (TI), a charge storage pattern (DL) and a first blocking pattern (BI1) sequentially stacked (see Fig. 2B and corresponding text);
an insulating isolation pattern (DS) extending through the first gate electrode in the first direction (shown), wherein portions of the first gate electrode are spaced apart from each other 
a blocking pattern (155; see Fig. 8C and [0106]) disposed on an upper surface, a lower surface and a sidewall of each of the gate electrodes, the sidewall of the gate electrodes facing the channel
wherein the insulating isolation pattern directly contacts the first gate electrode (shown).

Although Choi discloses much of the claimed invention, it does not explicitly teach the device comprising the channel comprising a plurality of portions, each of which has a width that gradually increases as distance from the substrate increases, the plurality of portions being sequentially stacked and connected with each other; and the charge storage structure having a horizontal segment that is substantially parallel to the upper surface of the substrate and is provided at an interface between two of the plurality of portions.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lu teaches a similar vertical memory device, comprising: 
gate electrodes (146, 246) formed on a substrate (9) and spaced apart from each other in a first direction (across the page) substantially perpendicular to an upper surface of the substrate (shown), the gate electrodes comprising a first gate electrode (topmost 242) and a second gate electrode (lowermost 146) that is interposed between the first gate electrode and the substrate (shown);

a charge storage structure (50) disposed on an outer sidewall of the channel (shown), the charge storage structure comprising a tunnel insulation pattern (56), a charge storage pattern (54) and a first blocking pattern (21, 41) sequentially stacked, the charge storage structure having a horizontal segment (see the jog in part 50 where it protrudes horizontally) that is substantially parallel to the upper surface of the substrate (shown in Fig. 19 or 20) and is provided at an interface between two of the plurality of portions (shown as defined).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the channel, taught in Choi, as suggested by Lu. Specifically, the modification suggested by Lu would be to employ a device comprising the channel comprising a plurality of portions, each of which has a width that gradually increases as distance from the substrate increases, the plurality of portions being sequentially stacked and connected with each other; and the charge storage structure having a horizontal segment that is substantially parallel to the upper surface of the substrate and is provided at an interface between two of the plurality of portions. The rationale for this modification is that a multi-portion channel provides increased density 

Regarding Claim 7, Choi teaches the vertical memory device of claim 1, wherein the second gate electrode is one from among a plurality of second gate electrodes interposed between the first gate electrode and the substrate, wherein the gate electrodes further comprise a third gate electrode interposed between the substrate and the plurality of second gate electrodes, wherein the first gate electrode serves as a string selection line (SSL) (corresponds to CPk, DSL), wherein each of the plurality of second gate electrodes serves as a word line (corresponds to CP2 up to CPk-1), and wherein the third gate electrode serves as a ground selection line (CP1).

Regarding Claim 9, Lu, as applied to claim 1, suggests the device wherein a first portion (lower portion of 60) from among the plurality of portions extends through the first gate electrode (see Fig. 20).

Regarding Claim 11, Choi teaches the vertical memory device of claim 1, further comprising a plurality of common source lines (CSLs) (SCL) extending through each of the gate electrodes in the first direction and separating the gate electrodes in the second direction (II-direction), the plurality of CSLs formed to be spaced apart from each other along the second direction (shown).

Regarding Claim 12, Choi teaches the vertical memory device of claim 11, wherein the plurality of CSLs comprises a first CSL (middle SCL) and a second CSL (leftmost SCL) spaced apart from each other in the second direction (II-direction), wherein the channel is one from among a plurality of channels interposed between the first CSL and the second CSL to form a channel block (shown as a plurality as claimed), the plurality of channels being spaced apart from each other along each of the second direction (shown) and a third direction (III-direction) substantially parallel to the upper surface of the substrate and intersecting the second direction (shown), and wherein the plurality of channels of the channel block comprises more than two channels (see Fig. 1).

Although Choi discloses much of the claimed invention, it does not explicitly teach the device wherein the plurality of channels of the channel block comprises at least 12 channels.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the number of channels per block taught in Choi. Choi discloses the claimed invention except for the actually large number of channels per channel block. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include 12 since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. A person with ordinary skill would know that more memory cells is desirable.


Regarding Claim 13, although Choi discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 12, wherein the insulating isolation pattern is one from among a plurality of insulating isolation patterns formed to be spaced apart from each other along the second direction between the first CSL and the second CSL.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the number of isolation patterns per block taught in Choi. Choi discloses the claimed invention except for the plurality of isolated SSLs per block. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional isolation patterns since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. A person with ordinary skill would know that more isolated memory cells is desirable.


Regarding Claim 15, Choi teaches the vertical memory device of claim 12, wherein the insulating isolation pattern is offset from each of the plurality of channels in the second direction and the third direction (see Fig. 5).

Regarding Claim 20, Choi teaches a vertical memory device, comprising:
gate electrodes (GP) disposed on a substrate (WE) and separated from each other in a first direction (I-direction) substantially perpendicular to an upper surface of the substrate (shown);
a plurality of common source lines (CSLs) (SCLs) spaced apart from each other along a second direction (II-direction) substantially parallel to the upper surface of the substrate (shown), each of the plurality of CSLs extending through each of the gate electrodes in the first direction and extending in a third direction (III-direction) substantially parallel to the upper surface of the substrate and intersecting the second direction (shown);
channels (PP) spaced apart from each other along each of the second direction and the third direction between two adjacent CSLs (middle and left SCL) from among the plurality of CSLs, each of the channels extending through the gate electrodes in the first direction (shown);
a charge storage structure (ML) disposed on an outer sidewall of each of the channels, the charge storage structure comprising a tunnel insulation pattern (TI), a charge storage pattern (DL) and a first blocking pattern (BI1) sequentially stacked (see Fig. 2B and corresponding text);
pads (cap; see [0055]) formed on each of the channels;
an insulating isolation pattern (DS) extending in the first direction through and directly in contact with a first gate electrode (CPk; shown), from among the gate electrodes, that acts as a string selection line (SSL) (see the rejection of claim 7 above) and is formed on an uppermost 
a second blocking pattern (155; shown in Fig. 8C and see also corresponding text) covering an upper surface, a lower surface, and a sidewall of each of the gate electrodes (see [0106]), the sidewall of the gate electrodes facing one of the channels (shown); and
a plurality of bit lines (BL; see also [0057-58]) spaced apart from each other and electrically connected with the pads (shown), each of the plurality of bit lines extending in the second direction (shown).

Although Choi discloses much of the claimed invention, it does not explicitly teach the device comprising the channel comprising a plurality of portions, each of which has a width that gradually increases as distance from the substrate increases, the plurality of portions being sequentially stacked and connected with each other; and the charge storage structure having a horizontal segment that is substantially parallel to the upper surface of the substrate and is provided at an interface between two of the plurality of portions.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lu teaches a similar vertical memory device, comprising: 
gate electrodes (146, 246) formed on a substrate (9) and spaced apart from each other in a first direction (across the page) substantially perpendicular to an upper surface of the substrate (shown), the gate electrodes comprising a first gate electrode (topmost 242) and a second gate 
a channel (parts 60; see Fig. 20) extending through the gate electrodes in the first direction (shown), the channel comprising a plurality of portions (the portions correspond to the jog separates the portions, and [0063] teaches that 1024 WL levels could be made so additional portions are suggested), each of which has a width that gradually increases as distance from the substrate increases (e.g. see Fig. 20), the plurality of portions being sequentially stacked and connected with each other (shown connected); and
a charge storage structure (50) disposed on an outer sidewall of the channel (shown), the charge storage structure comprising a tunnel insulation pattern (56), a charge storage pattern (54) and a first blocking pattern (21, 41) sequentially stacked, the charge storage structure having a horizontal segment (see the jog in part 50 where it protrudes horizontally) that is substantially parallel to the upper surface of the substrate (shown in Fig. 19 or 20) and is provided at an interface between two of the plurality of portions (shown as defined).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the channel, taught in Choi, as suggested by Lu. Specifically, the modification suggested by Lu would be to employ a device comprising the channel comprising a plurality of portions, each of which has a width that gradually increases as distance from the substrate increases, the plurality of portions being sequentially stacked and connected with each other; and the charge storage structure having a horizontal segment that is substantially parallel to the upper surface of the .

	
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US # 20190326320) in view of Lu (US # 20170062454) and further in view of Hwang (US # 20160013202).

Regarding Claim 2, although Choi in view of Lu discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 1, wherein the blocking pattern comprises a metal oxide.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hwang teaches a similar device comprising a blocking pattern (see Fig. 22, part BNL and see also [084, 104]) disposed on an upper surface, a lower surface and a sidewall of gate electrodes (WL), the sidewall of the gate electrodes facing a channel (SP); wherein the blocking pattern comprises a metal oxide (see [0085]).

In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 

Regarding Claim 14, although Choi in view of Lu discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 12, wherein the plurality of channels comprises a dummy channel, and wherein the insulating isolation pattern extends through an upper portion of the dummy channel.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hwang teaches a similar vertical memory device (see Fig. 19B and corresponding text) wherein a plurality of channels comprises a dummy channel (CVP), and wherein the insulating isolation pattern (IN2) extends through an upper portion of the dummy channel (see Fig. 19C).

.

Claims 3, 8, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US # 20190326320) in view of Lu (US # 20170062454) and further in view of Jang (US # 20200105784).

Regarding Claim 3, Choi teaches the vertical memory device of claim 1, wherein each of the gate electrodes comprises: a gate conductive pattern (GP; [0023]); wherein the insulating isolation pattern directly contacts each of the gate conductive pattern (see Fig. 8C).

Although Choi in view of Lu discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 1, wherein each of the gate electrodes comprises: a gate conductive pattern comprising a metal; a first gate barrier pattern covering an upper surface, a lower surface and a sidewall of the gate conductive pattern, the sidewall of the 

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Jang teaches a similar vertical memory device comprising gate electrodes (EP, 203) wherein each of the gate electrodes comprises:
a gate conductive pattern (CP1, CP2) comprising a metal ([0056, 63, 72]); 
a first gate barrier pattern (not shown but described; [0056, 72, 156]) covering an upper surface, a lower surface and a sidewall of the gate conductive pattern, the sidewall of the gate conductive pattern facing a channel, and the first gate barrier pattern comprising a metal nitride ([0156]), and
wherein the insulating isolation pattern directly contacts each of the gate conductive pattern and the first gate barrier pattern of the first gate electrode (see Fig. 16A, which shows how 253A would be directly contacting the gate conductor and any barrier liner).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the gate, taught in Choi in view of Lu, as suggested by Jang. Specifically, the modification suggested by Jang would be to employ a vertical memory device of claim 1, wherein each of the gate electrodes comprises: a gate conductive pattern comprising a metal; a first gate barrier pattern covering an upper 

Regarding Claim 8, Choi teaches the vertical memory device of claim 7, wherein the third gate electrode is formed on a lowermost level of the gate electrodes (shown).

Although Choi in view of Lu discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 7, wherein the first gate electrode comprises two first gate electrodes formed on an uppermost level and at least one level thereunder among the gate electrodes.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Jang teaches a similar vertical memory device (see Figs. 4A and corresponding text) wherein a first gate electrode comprises two first gate electrodes (CP2) formed on an uppermost level (shown) and at least one level thereunder among the gate electrodes (shown).




Regarding Claim 16, Choi teaches a vertical memory device (see Fig. 1 and corresponding text), comprising: 
a channel (PP) extending on a substrate (WE) in a vertical direction (I-direction) substantially perpendicular to an upper surface of the substrate (shown), the channel comprises a plurality of portions (first portion corresponds to the upmost gate electrode CPk, and a second portion corresponds to the other gate electrodes below CPk), the plurality of portions being sequentially stacked and connected with each other (shown); 
a charge storage structure (ML) disposed on an outer sidewall of each of the channels, the charge storage structure comprising a tunnel insulation pattern (TI), a charge storage pattern (DL) and a first blocking pattern (BI1) sequentially stacked (see Fig. 2B and corresponding text);
gate electrodes (GP) spaced apart from each other on the substrate in the vertical direction (shown), each of the gate electrodes surrounding the channel (shown), in a 
an insulating isolation pattern (DS) extending through a first gate electrode (topmost gate CPk) (shown), and the insulating isolation pattern separating the first gate electrode in the horizontal direction (shown), 
wherein the first gate electrode surrounds a first portion of the plurality of portions of the channel (shown), remaining portions of the plurality of portions of the channel being interposed between the substrate and the first portion (as defined above), and 
wherein the first portion of the channel has a length in the vertical direction shorter than that of each of the remaining portions of the plurality of portions of the channel (as defined above).

Although Choi discloses much of the claimed invention, it does not explicitly teach the device comprising the charge storage structure having a horizontal segment that is substantially parallel to the upper surface of the substrate and is provided at an interface between two of the plurality of portions.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Lu teaches a similar vertical memory device, comprising: 
gate electrodes (146, 246) formed on a substrate (9) and spaced apart from each other in a first direction (across the page) substantially perpendicular to an upper surface of the substrate (shown), the gate electrodes comprising a first gate electrode (topmost 242) and a second gate electrode (lowermost 146) that is interposed between the first gate electrode and the substrate (shown);
a channel (parts 60; see Fig. 20) extending through the gate electrodes in the first direction (shown), the channel comprising a plurality of portions (the portions correspond to the jog separates the portions, and [0063] teaches that 1024 WL levels could be made so additional portions are suggested), each of which has a width that gradually increases as distance from the substrate increases (e.g. see Fig. 20), the plurality of portions being sequentially stacked and connected with each other (shown connected); and
a charge storage structure (50) disposed on an outer sidewall of the channel (shown), the charge storage structure comprising a tunnel insulation pattern (56), a charge storage pattern (54) and a first blocking pattern (21, 41) sequentially stacked, the charge storage structure having a horizontal segment (see the jog in part 50 where it protrudes horizontally) that is substantially parallel to the upper surface of the substrate (shown in Fig. 19 or 20) and is provided at an interface between two of the plurality of portions (shown as defined).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the channel, taught in Choi, as suggested by Lu. 

Although Choi in view of Lu discloses much of the claimed invention, it does not explicitly teach the vertical memory device comprising an insulating isolation pattern extending through at least one gate electrode that is interposed between the substrate and the first gate electrode.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Jang teaches a similar vertical memory device (see Figs. 4 and corresponding text) comprising an insulating isolation pattern (SL) extending through at least one gate electrode that is interposed between the substrate and a first gate electrode (the topmost CP2 is shown above the lower CP2 layers).



Regarding Claim 17, Choi teaches the vertical memory device of claim 16, wherein the insulating isolation pattern directly contacts each of the gate conductive pattern and the gate barrier pattern of the first gate electrode (shown in Fig. 1).

Regarding Claim 19, Jang, as applied to the rejection of claim 16, teaches the vertical memory device of claim 16, wherein a sidewall of the insulating isolation pattern (SL) has a concavo-convex shape (see Fig. 4A).

Allowable Subject Matter
Claims 4-6, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899